EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 10/20/2020, no claims were cancelled; no claims were amended; no new claims were added. As a result, claims 51-70 are pending, of which claims 51 and 61 are in independent form.
Filing of terminal disclaimer obviates previous rejection to claims 51-70 under nonstatutory double patenting rejection.
Terminal Disclaimer
The terminal disclaimer filed on 10/20/2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of full statutory term of prior patent number 10438009 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 15-70 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Schultz (US 2013/0212618 A1) discloses controlling access to video content by filtering information identifying the available video content according to one or more applicable profiles and then delivering to an authorized user only the filtered results for the information in the form of an electronic program guide, thus the filtered results in the electronic program guide representing only the content items that meet the profile 
Schultz teaches the limitation “receiving a set of content access restrictions associated with a user.”
Tomkins et al. (US 9,342,597 B1) discloses associating an event attribute (e.g., event location and timeline) with a user based on a group of electronic messages monitored associated with the user where the location data of the user is identified and a likelihood that the user interacted with the physical event location is determined based on comparing the location data of the user to the event location identifier.
Tomkins teaches the limitation “monitoring a first plurality of textual communications sent by the user and a second plurality of textual communications received by the user.”
Imanishi et al. (US 2008/0320558 A1) discloses viewing apparatus requiring viewing approval from a viewing approval apparatus when it was determined that approval for viewing of a content is necessary and relaying the viewing approval request and viewing request approval/disapproval between the viewing apparatus and viewing approval apparatus via a viewing approval mediating server (see Fig. 8, para. [0131]-[0138]).
Even though Imanishi teaches tracking the location of the viewing approval apparatus by a location server or the viewing approval mediating server, Imanish does not explicitly teach based on the location information, determining whether the set of content access restrictions associated with the user is to be modified.
Mountain (US 2016/0029085 A1) discloses a calendar synchronization system in  configured to receive appointment information from electronic calendar applications of user electronic devices and perform (1) synchronization of the appointment information in case of a new scheduled event at one of the device and (2)schedule recording of a media content event of interest that is scheduled for presentation at the same time as the newly scheduled appointment that requires the user to be at a remote location for the scheduled appointment and (3) incorporate/present the determined recording information into the electronic calendar application data (see para. [0048], [0049], [0051], [0054], [0064], [0077]).
Even though Mountain teaches using calendar synchronization system to discover a condition to modify media content viewing from calendar applications, Mountain does not teach the discovery of condition from analysis of communication messages and does not teach the modification of content access rules or restrictions.
Ricci (US 2013/0339991 A1) discloses collecting viewer information for use by a rating service (see para. [0006], [0007], [0031], [0113]) where the viewer collection module collects viewer information from content of inter-party communications. 
Even though Ricci teaches collecting some valuable viewer information including location information, Ricci does not teach using the collected viewer information for modifying the set of content access restrictions associated with the user.
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 51, 61 – “determining, based on the first plurality of textual communications sent by the user and the second plurality of textual communications received by the user, whether the set of content access restrictions associated with the user is to be modified; and in response to the determining that the set of content access restrictions is to be modified, modifying the set of content access restrictions” in claims 51 and 61, in view of all other limitations of claims 51 and 61, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497